DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II (claims 26-35) in the reply filed on 6/30/2022 is acknowledged.  The traversal is on the ground(s) that the inventions are capable of being used together.  This is not found persuasive because the claimed preform of claim 21 does not require a finish portion.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darr et al (Darr) (US9,033,168).
Regarding claim 26, Darr teaches a finish portion (Fig. 3 at 40) of a container preform for forming a plastic container, the finish portion comprising an opening (Fig. 3) to an interior of the container preform; a stepped internal portion narrowing (in the below annotated Fig. 3) from the opening; and one or more threads disposed on an exterior of the finish portion for rotatably engaging a closure.  
Regarding claim 27, wherein the stepped internal portion includes a sealing surface (in the below annotated Fig. 3) configured to cooperate with a plug seal of the closure.
Regarding claim 28, wherein the stepped internal portion includes a transition surface (in the below annotated Fig. 3) extending from the sealing surface to a handling surface (in the below annotated Fig. 3) having a diameter smaller than a diameter of the sealing surface.
Regarding claim 29, wherein the transition surface includes a concave portion (in the below annotated Fig. 3) that extends from the sealing surface and joins with a convex portion that extends to the handling surface.
Regarding claim 30, wherein the transition surface is configured to cooperate with a plug seal of the closure (where the surface is capable of cooperating with a plug seal).
Regarding claim 31, wherein the handling surface is configured to cooperate with a plug seal of the closure (where the surface is capable of cooperating with a plug seal).
Regarding claim 32, wherein the transition surface is a first transition surface, and wherein the stepped internal portion includes a second transition surface extending from the handling surface to an interior surface having a diameter smaller than the diameter of the handling surface (in the below annotated Fig. 3).
Regarding claim 33, wherein the second transition surface includes a concave portion that extends from the handling surface and joins with a convex portion that extends to the interior surface (in the below annotated Fig. 3).
Regarding claim 34, wherein the second transition surface is configured to cooperate with a plug seal of the closure (where the surface is capable of cooperating with a plug seal).
Regarding claim 35, wherein the interior surface is configured to cooperate with a plug seal of the closure (where the surface is capable of cooperating with a plug seal).

    PNG
    media_image1.png
    754
    838
    media_image1.png
    Greyscale

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736